The presumption of death arising from an unexplained disappearance for seven years does not aid in proving death at any time before the end of the seven-year period. Neither suicide nor crime can be presumed. Hence it seems to me that the conclusion that Sherman departed this life at some time between October 13, 1922, and November 13, 1923, must rest exclusively in conjecture and for that reason there should be a reversal.
DEVANEY, Chief Justice, took no part.
                     ON APPLICATION FOR REARGUMENT.
On June 22, 1934, the following opinion was filed: